Citation Nr: 0821701	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decisions of February 10, 1993, and September 26, 
1994, for failure to award a separate rating for sciatic 
radiculopathy of the left lower extremity and left foot 
associated with service-connected degenerative disc disease 
of the lumbosacral spine with chronic low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1982 to 
July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran testified from El Paso, Texas, in a videoconference 
hearing held in April 2008.  


FINDING OF FACT

The failure to grant a separate rating for sciatic 
radiculopathy of the left lower extremity and left foot 
associated with service-connected degenerative disc disease 
of the lumbosacral spine with chronic low back strain in the 
February 1993 and September 1994 rating decisions was 
consistent with VA law and regulations then in effect.  


CONCLUSION OF LAW

The February 1993 and September 1994 rating decisions that 
failed to grant a separate rating for sciatic radiculopathy 
of the left lower extremity and left foot associated with 
service-connected degenerative disc disease of the 
lumbosacral spine with chronic low back strain did not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The RO received the veteran's original claim for VA benefits 
in August 1992, including a claim for residuals of a back 
injury.  In a rating decision dated in February 1993, the RO 
granted service connection for chronic low back strain and 
assigned a noncompensable (0 percent) rating under Diagnostic 
Code 5295.  The veteran disagreed with the noncompensable 
rating and stated that it was his opinion that there was 
something more seriously wrong with his back than a chronic 
low back strain; he said when he stooped or bent over he 
could not straighten up and that at times he endured so much 
pain that he could not walk straight.  The RO issued a 
statement of the case, and the veteran filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, and at the same time 
requested a hearing, which was held at the RO in April 1994.  

At the hearing, the Hearing Officer stated that the veteran's 
claim was presently in appeal status and that the veteran had 
appealed VA's determination that his service-connected low 
back disability was not disabling to a compensable degree.  
The veteran testified that he had injured his back in service 
in December 1991, sought medical care in January and 
February 1992 and had physical therapy during March 1992.  He 
testified that at his service separation examination in 
March 1992 he stated that he had recurrent low back pain.  
The veteran further testified that no symptoms were recorded 
at his VA examination, but that he sought VA medical 
attention in February 1994 because at that time the pain was 
so intense that he could not sit or stand.  He testified that 
medication was prescribed at that time and he eventually had 
an MRI (magnetic resonance imaging) study at the VA Medical 
Center (VAMC) in Albuquerque, New Mexico, in April 1994, just 
two days before the hearing.  The veteran testified that a VA 
doctor asked about his symptoms and advised him it was 
probably the sciatic nerve; the veteran testified it was at 
that time that he first heard there was sciatic nerve 
involvement.  

At the hearing, the veteran further testified that his 
medical records in service show recurring problems then and 
that he currently could not lift or bend without the problem 
recurring, and that he endured severe pain when the problems 
occurred.  He said his left side did not function as it 
should and he could not put on his socks or shoes without 
assistance from his wife.  The veteran testified that the 
pain in his low back went from the center of his back, down 
his left leg to his feet.  He testified that he did not have 
complete control of the left leg.  The veteran testified that 
on good days he could bend and touch the floor and then 
straighten himself, but that an episode with severe pain 
could be triggered by movement as simple as picking up a bar 
of soap in the shower.  He stated he had episodes when he 
experienced severe pain and acknowledged that sneezing was 
very painful.  

At the hearing, the Hearing Officer stated that sciatic nerve 
is rated under Diagnostic Code 5293, which is for 
intervertebral disc syndrome and that that code provides for 
a rating up to 60 percent and that the highest rating under 
the code for low back strain was 40 percent.  The Hearing 
Officer said he would consider the veteran's entitlement 
under either or both of those codes.  The Hearing Officer 
explained that he would make a decision on the veteran's 
appeal and that should he satisfy his appeal with his 
decision, the appeal would be withdrawn.  

After review of the veteran's hearing testimony, his service 
medical records, the report of the September 1992 VA 
examination, VA outpatient records dated in 1994 (including 
the report of the April 1994 VA MRI study of the lumbar 
spine), a statement from a fellow serviceman, a statement 
from the veteran's wife, and a Medical Times Patient 
Education Chart pertaining to sciatic submitted by the 
veteran, the Hearing Officer issued a Hearing Officer's 
Decision in June 1994 in which he determined that the entire 
evidence of record was sufficient to show intervertebral disc 
syndrome with moderate recurring attacks warranting 
a 20 percent rating under Diagnostic Code 5293 and stated 
that the diagnosis was changed to degenerative disc disease 
of the lumbosacral spine with chronic low back strain.  He 
stated that severe or pronounced symptoms were not 
demonstrated at that time.  

The RO implemented the Hearing Officer's Decision in a rating 
decision dated in September 1994, and assigned a 20 percent 
rating under Diagnostic Code 5293 from July 16, 1992, for 
degenerative disc disease lumbosacral spine with chronic low 
back strain.  The RO issued a supplemental statement of the 
case in September 1994, in which it notified the veteran that 
the 20 percent rating had been assigned for his service-
connected low back disability.  In the supplemental statement 
of the case, the RO explained that in evaluating a back 
condition that involves the lower extremities, consideration 
is given to the extent of limitation of motion, pain, muscle 
spasm, and the degree of sciatic nerve involvement and at 
that time set out the rating criteria under Diagnostic 
Code 5293.  In addition, in October 1994, the RO sent the 
veteran a copy of the September 1994 rating decision and 
explained that his award was subject to recoupment of a 
Special Separation Benefit he had received from the service 
department.  The RO provided an enclosure that explained the 
veteran's procedural and appellate rights.  

In October 1994, the RO received a statement from the veteran 
in which he said, "I would like to notify the DVA that I 
have agree [sic] with the decision based on my VA disability 
claim."  

In March 2004, the RO received a statement from the veteran 
in which he said that in the past seven years his 
intervertebral disc syndrome had continued to deteriorate and 
he would like to be re-evaluated.  As outlined above, at that 
time, the veteran's service-connected degenerative disc 
disease of the lumbosacral spine with chronic low back strain 
had been rated as 20 percent disabling under Diagnostic 
Code 5293 from the day following his separation from service 
in July 1992.  

After review of VA treatment records and review of the 
results of a May 2004 VA examination, the RO continued 
the 20 percent rating for the low back based on limitation of 
motion of the spine and assigned a separate 40 percent rating 
for sciatic radiculopathy of the left lower extremity and 
left foot associated with the degenerative disc disease of 
the lumbosacral spine with chronic low back strain.  Based on 
changes in the VA Schedule for Rating Disabilities (Rating 
Schedule) since the time of the initial rating, the RO used 
Diagnostic Code 5243 for limitation of motion of the lumbar 
spine and rated the sciatic radiculopathy as analogous to 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8599-8520 with an effective date in March 15, 2004, the 
date it received the veteran's increased rating claim.  

Upon notice of the RO's action, the veteran disagreed, 
contending there was clear and unmistakable error (CUE) in 
the original rating decision concerning his service-connected 
disability asserting that evidence of his sciatic 
radiculopathy was overlooked at that time.  

The Board points out that the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007)) are not applicable to 
claims of clear and unmistakable error (CUE) in an RO 
determination.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  CUE claims are not conventional appeals, but 
requests for revisions of previous decisions.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  Thus, the moving party bears the burden of presenting 
allegations of error that existed at the time of the decision 
alleged to be the product of CUE.  See Livesay v. Principi, 
15 Vet. App. 165, 178-179 (2001).  As a consequence, 
notifying an appellant of evidence necessary to substantiate 
a claim and assisting him in obtaining such evidence are 
obviously not requirements for CUE claims.  With this in 
mind, the Board will address the veteran's claim of CUE.  

As outlined above, the RO granted service connection for the 
veteran's low back disability in its February 1993 rating 
decision, described the disability as chronic low back strain 
and assigned a noncompensable rating under Diagnostic Code 
5295 effective the day following the veteran's separation 
from service in July 1992.  The veteran disagreed with, 
perfected his appeal as to that decision.  During the course 
of the appeal, the RO, in its September 1994 rating decision, 
described the service-connected disability as degenerative 
disc disease of the lumbosacral spine with chronic low back 
strain and assigned a 20 percent rating under Diagnostic Code 
5293 effective the day following the veteran's separation 
from service in July 1992.  The veteran did not express 
disagreement with the September 1994 rating decision, and in 
a signed statement received at the RO, the veteran stated he 
agreed with the decision based on his disability claim 
thereby withdrawing his appeal in compliance with the 
provisions of 38 C.F.R. § 20.204 (1994).  The February 1993 
and September 1994 rating decisions are, therefore, final.  
38 U.S.C.A. § 7105 (West 2002).   

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. §§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

Section 105(a) states that previous determinations that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . . .  If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . . 
. that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 
at 43-44.  

As a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 
at 44.  Similarly, broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," 
or any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Id.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  

At the time of the February 1993 rating decision, the record 
included the veteran's service medical records and the report 
of a September 1992 VA examination.  A screening note of 
acute medical care shows the veteran was seen in service in 
late January 1992 with a complaint of low back pain for the 
past three weeks.  He said the pain was like a tight muscle 
and the pain went down into the left leg.  The veteran said 
an injury occurred over the holidays.  The assessment was 
lumbosacral strain, and the veteran was given an appointment 
for an orthopedic consultation.  The veteran was seen in an 
orthopedic clinic in early February 1992 with complaints of 
low back pain on the left that radiated down his left leg and 
had been present for the past four weeks.  There was 
tenderness over the left lower paraspinal regional and 
straight leg raising was positive at 70 degrees on the left.  
The assessment was mechanical low back pain.  The veteran was 
given a profile, and medication was prescribed.  In late 
February 1992, the veteran complained of back pain that 
started in December 1991 and that had radiated into the left 
leg since mid January.  He said he had begun to feel better 
but had reinjured his back in recent field training.  He was 
referred to physical therapy, which he started in early 
March 1992.  By the end of March, the veteran reported he was 
"doing a lot better."  On examination there was full range 
of motion, and the therapist noted mild leg irritation with 
sitting straight leg raising.  The assessment was resolving 
low back pain with radiculitis.  The veteran was advised to 
continue his home exercise program.  

The veteran's service separation examination was conducted in 
late March 1992, and at that time he gave a history of 
recurrent back pain.  The examiner elaborated that the 
veteran had mechanical low back pain that was improving and 
had been evaluated previously.  Clinical evaluation of the 
spine was reported as normal on the examination report.  

At the September 1992 VA examination, the veteran stated that 
he injured his low back in December 1991 but was not really 
sure how the injury occurred.  He reported he had been 
examined by military physicians, was diagnosed as having 
possible strain involving the lumbar spine, and was 
prescribed physical therapy.  The veteran said he had had no 
recurrence of back pain since January 1992 and was totally 
asymptomatic at the present time.  The physician stated that 
examination of the lumbar spine revealed that it was 
essentially within normal limits.  There was no paravertebral 
muscle spasm, there was no limitation of motion, and deep 
tendon reflexes were prompt and equal, bilaterally.  The 
physician noted that X-rays of the lumbosacral spine were 
normal.  The diagnosis was lumbosacral strain, not found.  

In its February 1993 rating decision, the granted service 
connection for chronic low back strain and awarded a 
noncompensable rating under Diagnostic Code 5295.  At the 
time of the February 1993 rating decision, Diagnostic Code 
5295 for lumbosacral strain provided that with slight 
subjective symptoms only, a noncompensable rating was 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1993).  
In its rating decision, the RO noted that the veteran had 
been seen with low back pain with radicular symptoms in 
January 1992 and was diagnosed as having lumbosacral strain.  
The RO also discussed the results of the VA exam, noting 
there had been no evidence of symptoms at the examination.  

The only allegation of error formulated by the veteran is 
that the RO overlooked the evidence of his sciatica from 
1992.  When looking at the evidence of record in 
February 1993, the Board cannot find any indication that the 
decision of the RO as to the assignment of a noncompensable 
rating under Diagnostic Code 5295 or failure to assign a 
separate rating for sciatic radiculopathy at that time 
amounts to CUE.  The words of the rating decision show that 
the RO was aware of the presence of radicular symptoms in 
service in 1992, but at the time of the rating decision there 
was no post-service evidence of any sciatica, and, in fact, 
the only post-service evidence was the report of the VA 
September 1992 examination at which the veteran was 
asymptomatic.  

By the time of the September 1994 rating decision, in 
addition to the evidence described above, the evidence of 
record included:  the veteran's April 1994 hearing testimony; 
the statements from his wife and a fellow serviceman he 
submitted at that time; VA medical records dated in February 
1994 showing complaints of low back pain radiating to the 
left lower extremity with paresthesia; and the report of the 
VA MRI of the lumbosacral spine in April 1994 with the 
radiologist's impression of degenerative disc disease with 
central disc bulge at L4-L5 and L5-S1, with no evidence of 
focal disc herniation.  Based on this evidence, the RO, based 
on the decision of the Hearing Officer, in its September 1994 
rating decision reported the changed diagnosis of 
degenerative disc disease of the lumbosacral spine with 
chronic low back strain and awarded a 20 percent rating under 
Diagnostic Code 5293 from the day after the veteran's 
separation from service in July 1992.  The RO found, based on 
its review of the entire evidence, that the evidence did not 
show severe, recurring attack of degenerative disease 
symptoms with intermittent relief to warrant a 40 percent 
evaluation.  

At that time, Diagnostic Code 5293 provided a noncompensable 
rating for postoperative, cured, intervertebral disc 
syndrome.  A 10 percent rating was warranted for mild 
disability, and moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent rating.  A 
40 percent rating was warranted for severe intervertebral 
disc syndrome with recurring attack with intermittent relief, 
and a 60 percent rating required pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1994).  

The only allegations of error formulated by the veteran in 
his written statement and in his April 2008 hearing testimony 
that could be applied to the September 1994 rating decision 
are that the RO overlooked the evidence of his sciatica and 
that the Hearing Officer who conducted the April 1994 did not 
consider his entitlement to a higher rating under the code 
for low back strain or intervertebral disc syndrome or both 
as he said he would.  When looking at the evidence of record 
in September 1993, the Board cannot find any indication that 
the decision of the RO involved CUE.  As outlined above, the 
rating criteria under Diagnostic Code 5293 encompass symptoms 
of sciatic neuropathy and by using that code, the RO took 
into consideration the symptoms of sciatic neuropathy as well 
as the veteran's other symptoms shown in the medical records 
and about which the veteran testified at the April 1994 
hearing.  Further, the RO was not obliged to assign a 
separate rating for sciatic radiculopathy under any other 
code, and, in any event in 1994, as now, VA regulations 
specify that the evaluation of the same disability or 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.41 (1994).   

Considering the veteran's assertions in light of the above, 
the Board concludes his allegations are insufficient to raise 
a valid claim of CUE in the either the February 1993 rating 
decision or the September 1994 rating decision.  The veteran 
has not established, without debate, that the correct facts, 
as they were then known, were not before the RO at the time 
of each decision, nor has he established that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  The rating decisions indicate that the 
RO considered the veteran's service medical records as well 
as the post-service evidence.  To the extent that the veteran 
contends the outcome should have been different, that is no 
more than a disagreement with how the RO evaluated the facts 
of case, which does not rise to the level of CUE.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  In Simmons v. Principi, 17 Vet. App. 104, 115 
(2003), the Court held that where the basis for the Board's 
decision denying a claim of CUE in a rating decision is the 
veteran's failure to plead CUE with the specificity required 
by Fugo, 6 Vet. App. 40, the remedy is dismissal without 
prejudice, and not denial.  In this case, the veteran's 
arguments amount to no more than a dispute over how the 
rating board weighed the evidence in his claim in its 
February 1993 and September 1994 rating decisions.  Inasmuch 
as Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, a dismissal is 
required. 


ORDER

The claim of clear and unmistakable error in the February 10, 
1993, and September 26, 1994, rating decisions for failure to 
award a separate rating for sciatic radiculopathy of the left 
lower extremity and left foot associated with service-
connected degenerative disc disease of the lumbosacral spine 
with chronic low back strain is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


